Citation Nr: 1104661	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  06-19 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to October 1945.  
He died in January 2005.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Newark, 
New Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In January 2010, the appellant and her son testified before the 
undersigned Veterans Law Judge, seated at the RO.  A copy of the 
hearing transcript is of record.  

This claim was previously presented to the Board in March 2010, 
at which time it was remanded for additional development.  The 
required development has been completed and this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 2005 at the age of 83.  The 
immediate cause of death was listed as acute anterior myocardial 
infarction, due to or as a consequence of coronary artery disease 
and hyperlipidemia.  No other significant conditions contributing 
to death were noted.  

2.  At the time of death, the Veteran had been awarded service 
connection for bilateral sensorineural hearing loss, with a 50 
percent rating, posttraumatic stress disorder (PTSD), with a 30 
percent rating, traumatic arthritis of the left ankle, with a 10 
percent rating, carpal tunnel syndrome of the left wrist, with a 
10 percent rating, hemorrhoids, with a noncompensable rating, and 
a scar of the left wrist, with a noncompensable rating.  His 
combined rating was 70 percent.  

3.  Neither acute anterior myocardial infarction, coronary artery 
disease, nor hyperlipidemia had their onset during active 
service, manifested within one year of separation from active 
service, or are shown to be otherwise related to the Veteran's 
active service or his service-connected disorders.  

4.  The competent evidence does not show a nexus between the 
cause of the Veteran's death and his active service and/or a 
service-connected disability.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or contribute 
substantially or materially to the cause of the Veteran's death.  
38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2010).

2.  The causes of the Veteran's death (acute anterior myocardial 
infarction, coronary artery disease, and hyperlipidemia) were not 
incurred in or aggravated by active service, cannot be presumed 
to have been incurred therein, and are not related to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 
5103(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.307, 3.309, 3.310, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, the Veteran's widow, seeks service connection for 
the cause of the Veteran's death.  To establish service 
connection for the cause of a veteran's death, the evidence must 
show that the disease which caused death was incurred in or 
aggravated by service or that a service-connected disability 
caused or contributed substantially or materially to cause death.  

For a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For it to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather, it must 
be shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2010).  That is to say, it must 
be shown that a service-connected disability contributed 
substantially, materially, or combined with another disorder to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 
6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's death 
may be demonstrated by showing that the death was caused by a 
disability for which service connection had been established at 
the time of death or for which service connection should have 
been established.  As with any claim, when there is an 
approximate balance of positive and negative evidence regarding 
any matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107.  

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be awarded for certain disorders 
which manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The basic facts are not in dispute.  The Veteran died at a 
private hospital in January 2005.  His immediate cause of death 
was listed as acute anterior myocardial infarction.  Other 
significant conditions contributing to death were coronary artery 
disease and hyperlipidemia.  

At the time of death, the Veteran had been awarded service 
connection for the following disabilities:  bilateral 
sensorineural hearing loss, with a 50 percent rating effective 
October 2, 2000; PTSD, with a 30 percent rating effective 
September 19, 2000; traumatic arthritis of the left ankle, with a 
10 percent rating effective October 2, 2000; carpal tunnel 
syndrome of the left wrist, with a 10 percent rating effective 
October 2, 2000; hemorrhoids, with a noncompensable rating 
effective April 1, 1946; and a scar of the left wrist, with a 
noncompensable rating effective October 2, 2000.  His combined 
rating was 70 percent.  

	First, the Board will consider the appellant's assertion that the 
Veteran's service-connected disabilities caused or aggravated his 
coronary artery disease which in turn caused his death.  
Specifically, she contends his PTSD contributed substantially or 
materially to cause his coronary artery disease and his 
subsequent death.  
	
	In support thereof, the appellant has submitted a May 2005 
statement from B.P., M.D., a private physician who had twice 
treated the Veteran while he was traveling in Georgia.  Dr. P. 
stated that he was told the Veteran had been diagnosed with PTSD, 
and died due to an acute anterior myocardial infarction.  Dr. P. 
stated that medical studies have shown "PTSD can be a 
[contributing] factor in heart attacks."  Furthermore, in Dr. 
P.'s opinion, the Veteran's PTSD "may, as likely as not, 
contributed to [the Veteran's] heart attack."  No further 
explanation was provided by Dr. P.  
	
	The appellant also submitted a March 2004 medical article 
discussing a study which indicated combat veterans with PTSD were 
at a higher risk for coronary heart disease.  The study used 
electrocardiogram (ECG) studies to determine the presence of any 
heart disorders, and found abnormal ECG results in 28 percent of 
subjects with PTSD, as opposed to a 15 percent rate of abnormal 
ECG results in subjects without PTSD.  
	
In finding that the Veteran's PTSD did not cause or contribute to 
his cause of death, the Board places significant probative value 
on a subsequent March 2010 VA medical opinion undertaken to 
directly address this issue.  Specifically, the reviewing health 
care provider, S.C.T., M.D., a VA physician, reviewed the claims 
file, noting the Veteran's service-connected disabilities, to 
include PTSD.  He also noted his causes of death, including acute 
anterior myocardial infarction, coronary artery disease, and 
hyperlipidemia.  

Review of the Veteran's claims file indicated he was first 
diagnosed with a cardiovascular disability in 1995, at which time 
a pacemaker was implanted.  Thereafter, the Veteran continued to 
be followed on an outpatient and inpatient basis for various 
disabilities, including coronary artery disease.  Dr. T. observed 
that PTSD was not noted on the Veteran's death certificate as a 
cause of death or contributory factor.  

In the examiner's opinion, therefore, based on a full review of 
the medical record, the Veteran's fatal coronary artery disease 
was "the direct result of age-related changes of the coronary 
arteries."  His atrial fibrillation was also likely age-related 
as well.  No service-connected disability caused or contributed 
materially or substantially to cause the Veteran's death.  

Regarding the private medical opinion of Dr. B.P., Dr. T. noted 
that Dr. P.'s May 2005 statement provided no supporting evidence 
regarding the effect of the Veteran's PTSD on his coronary artery 
disease and fatal acute anterior myocardial infarction.  
Additionally, the March 2004 article and medical study, while 
statistically valid, was of questionable value due to the 
methodology used by the authors.  

Dr. T. noted that ECG studies, in and of themselves, had a "poor 
sensitivity and specificity" in recognizing myocardial 
infarctions.  ECGs had a false positive rate of between 11 and 31 
percent, and Dr. T.'s own review of the medical literature found 
no clear evidence that PTSD either caused or aggravated 
cardiovascular disabilities, to include coronary artery disease.  

The Board finds this medical review adequate for evaluation 
purposes.  Specifically, the health care provider had the claims 
file for review, including the death certificate, outlined the 
Veteran's past medical history, and rendered a medical opinion 
with a rationale.  There is no evidence that the VA physician was 
unaware of the Veteran's past medical history or that he 
misstated any relevant facts.  

	As noted by Dr. T., the medical study submitted by the appellant 
suggesting a medical nexus between PTSD and the subsequent 
development of a cardiovascular disability is of limited 
probative value, for the reasons already cited.  Additionally, 
the Board finds this article is not dispositive, as it is general 
in nature and has not been specifically related to the Veteran by 
a competent medical professional.  See Sacks v. West, 11 Vet. 
App. 314, 317 (1998) ("This is not to say that medical article 
and treatise evidence are irrelevant or unimportant; they can 
provide important support when combined with an opinion of a 
medical professional.").  
	
	This evidence, standing alone, does not address the facts that 
are specific to the Veteran's case and does not establish a 
causal relationship between the causes of the Veteran's death and 
his PTSD, or any other service-connected disability.  
Accordingly, while it has been considered, the Board finds it of 
limited probative value.  See Mattern v. West, 12 Vet. App. 222, 
228 (1999).  

Regarding Dr. B.P.'s opinion, the Board observes that this 
opinion is inherently speculative in nature, in that it suggests 
a nexus "may" exist between PTSD and the cause of the Veteran's 
death, and thus is of limited probative value.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 
229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. 
Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms 
of 'may' also implies 'may or may not' and is too speculative to 
establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) 
(doctor's statement framed in terms such as 'could have been' is 
not probative).  

It also appears Dr. P. did not have the opportunity to review the 
Veteran's entire medical history, and was not aware of the 
severity of either the Veteran's PTSD or his coronary artery 
disease.  For these reasons, his opinion is of limited probative 
value.  

Based on the totality of record, to include the evidence noted 
above, the Board concludes that the preponderance of the evidence 
is against a finding that the Veteran's PTSD caused or 
contributed materially or substantially to his death.  Likewise, 
no other service-connected disability caused or contributed 
materially or substantially to his death.  Therefore, the Board 
finds that service connection for the cause of the Veteran's 
death on this basis is not warranted.

Next, the Board will consider the question of whether the causes 
of the Veteran's death (acute anterior myocardial infarction, 
coronary artery disease, and hyperlipidemia) were related to his 
active duty service.  

Service treatment records are negative for any diagnosis of or 
treatment for a cardiovascular disability.  His September 1945 
service separation examination was negative for abnormalities of 
the heart or veins.  Therefore, none of the disorders reported at 
the time of death were noted in the medical records during 
service.

The Board notes that the Veteran was awarded the Purple Heart 
Medal, indicative of participation in combat during his military 
service.  Service records confirm he was a member of a bomber 
crew, and participated in numerous combat missions.  

Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat 
veterans, "[VA] shall accept as sufficient proof of service-
connection . . . satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions and hardships of 
such service . . .  Service-connection of such injury or disease 
may be rebutted by clear and convincing evidence to the 
contrary."  See also 38 C.F.R. § 3.304(d).

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to the 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-
23 (1996).  

38 U.S.C.A. § 1154(b) does not establish service connection for a 
combat veteran; it aids him or her by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran (or in this case, the appellant) must still 
generally establish the claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  

In the present case, the post-service medical record does not 
suggest the Veteran's fatal acute anterior myocardial infarction, 
coronary artery disease or hyperlipidemia, were incurred during 
service, or within one year of service separation.  The Board 
observes that he died nearly 60 years after service separation, 
and the causes of his death appear to have originated many years 
after service discharge.  

Specifically, a cardiovascular disability was not diagnosed until 
approximately 1995, when his private physician noted atrial 
fibrillation and implanted a pacemaker in the Veteran.  The 
evidence does not demonstrate, and the appellant does not 
contend, onset of a cardiovascular disability prior to this time.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service and the diagnoses for each of 
these disorders.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).  

Given the absence of a diagnosis and treatment for the causes of 
his death for many years after service, the evidence does not 
support a finding that any of these disorders are related to 
active duty based on continuity of symptomatology.  

	Moreover, the Board finds that the evidence does not otherwise 
attribute the Veteran's death to service.  To that end, the Board 
notes that no health care professional has established a 
relationship between acute anterior myocardial infarction, 
coronary artery disease, or hyperlipidemia, and active duty 
service.  Additionally, the appellant has not asserted such a 
connection.  
	
	The Board has also considered the appellant's lay statements, and 
those of her son, regarding a connection between the causes of 
the Veteran's death, active duty service, and his service-
connected disabilities.  In numerous written statements, as well 
as their January 2010 hearing before the undersigned Veterans Law 
Judge, the appellant and her son, also the son of the Veteran, 
contended that the Veteran experienced anxiety, depression, and 
other psychiatric symptoms during his lifetime which hastened his 
cardiovascular disease and ultimately his death.  
	
	The Board acknowledges that lay evidence, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	Competency of evidence differs from weight and credibility. The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted. Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
In this case, the appellant and her son are competent to report 
their observations because this requires only personal knowledge 
as it comes to them through their senses.  Layno, 6 Vet. App. at 
470.   However, the disorders at issue (heart disease and 
hyperlipidemia) are complex disorders which require specialized 
medical training for a determination as to diagnosis and 
causation and they, therefore, are not susceptible of lay 
opinions on etiology.  Thus, the appellant's and her son's 
statements cannot be accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against the 
claim of service connection for the cause of the Veteran's death.  
His fatal acute anterior myocardial infarction and coronary 
artery disease were not incurred in or aggravated by service; nor 
was the contributing disorder of hyperlipidemia.  

Additionally, his service-connected disabilities of bilateral 
hearing loss, PTSD, traumatic arthritis of the left ankle, carpal 
tunnel syndrome of the left wrist, hemorrhoids, and a left wrist 
scar did not cause or contribute substantially or materially to 
result in death.  As such, the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
addition, the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VA has made all reasonable efforts to assist the appellant in the 
development of her claim, has notified her of the information and 
evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist her.  Specifically, in July 2005, 
March 2010, and June 2010 letters, the appellant was notified of 
the information and evidence needed to substantiate and complete 
the claim on appeal.  

Here, however, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a 
fully compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of letters sent to the appellant 
in March and June 2010 that fully addressed all four notice 
elements.  The letters informed her of what evidence was required 
to substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  Therefore, she was "provided the 
content-complying notice to which [ she was] entitled."  
Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claim was readjudicated, and 
a supplemental statement of the case was issued in November 2010.  
Consequently, the Board finds that the duty to notify has been 
satisfied.

In the context of a claim for DIC benefits, 38 U.S.C.A. § 5103(a) 
notice must include (1) a statement of the conditions, if any, 
for which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  While there are 
particularized notice obligations with respect to a claim for DIC 
benefits, there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a § 5103(a)-compliant notice.  

The RO provided such specific notice with respect to the 
appellant's claim for service connection for the cause of the 
Veteran's death within a March 2010 notice letter.  The Board 
observes that this notice letter did not specifically identify 
the disabilities, bilateral hearing loss, PTSD, traumatic 
arthritis of the left ankle, carpal tunnel syndrome of the left 
wrist, hemorrhoids, and a left wrist scar, for which he had been 
granted service connection; however, by her written statements, 
she has demonstrated actual knowledge of his service connection 
status, thus curing any notice deficiency.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  Additionally, 
readjudication was provided in a November 2010 supplemental 
statement of the case, curing any timing deficiency regarding the 
required VA notice.

With respect to the Dingess requirements, in March 2010, the RO 
provided the appellant with notice of what type of information 
and evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of her case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a claimant in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  It appears that 
all known and available records relevant to the issue on appeal 
have been obtained and are associated with the claims files.  The 
RO has obtained the Veteran's service treatment records, as well 
as VA and non-VA medical records.  Additionally, the appellant 
herself submitted additional private medical records in support 
of her claim.  

Also, The appellant was also afforded a VA medical opinion was 
obtained in March 2010 directly on the issue.  The Board notes 
that the VA opinion report contains sufficiently specific 
clinical findings and informed discussion of the issue on appeal 
and is adequate for purposes of this appeal.  

Pursuant to the Board's March 2010 remand order, the RO attempted 
to obtain private medical records from the St. Francis Medical 
Center, and such records were in fact received from that private 
facility in June 2010.  See Stegall v. West, 11 Vet. App. 268 
(1998).  The Board is not aware, and the appellant has not 
suggested the existence of, any additional pertinent and 
available evidence not yet received.  Moreover, she was provided 
an opportunity to set forth her contentions during the January 
2010 hearing before the undersigned Veterans Law Judge.  
Therefore, the Board finds that all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In conclusion, based on the foregoing, the Board finds that the 
appellant has not been prejudiced by any failure of VA in its 
duties to notify and assist her, and that any such violations 
could be no more than harmless error.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of VA's 
notices or other development.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of her claim at this time is 
warranted.  


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


